Citation Nr: 1739860	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  He died in November 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant subsequently relocated, and in February 2011, the record was transferred to the St. Petersburg, Florida RO, which has jurisdiction over this claim.  

The Board remanded this claim in August 2015 to obtain an opinion from a VA examiner.  The opinion has been associated with the claims file.  The Board also ordered the RO to issue a statement of the case (SOC) for the claim for accrued benefits.  The RO issued the SOC in May 2017.  As of this date, a substantive appeal has not been provided.  Thus, the appeal of the claim for accrued benefits has not been perfected and it is not before the Board for adjudication.

Per her request, the appellant was scheduled for a Travel Board hearing before a Veterans Law Judge in March 2015.  She did not appear for the hearing or offer any reason for her failure to report to the hearing.  Thus, her hearing request is considered withdrawn.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board remanded this matter in August 2015 for additional development, to include obtaining an opinion from a VA examiner.  An opinion from a VA examiner was obtained in March 2017.  In the report, the examiner indicated that he reviewed VA treatment records from the VA Medical Center (VAMC) in Miami from 2003 until the date of the Veteran's death.  The Board observes that VA treatment records have not been associated with the claims file.  Consequently, a remand is required to obtain and associate VA treatment records with the electronic claims file.

Additionally, the examiner stated that upon review of the electronic claims file in VBMS, he did not find records from Dr. Lieber.  The Board notes that records from Dr. Lieber are in the electronic claims file and were obtained and associated with the file in July and October 2010.  On remand, the examiner should be asked to review the records and provide an addendum opinion.

Finally, in the August 2015 remand, the Board ordered the RO to attempt to obtain records from Hospice by the Sea.  In August 2016, the RO sent the appellant a request to either submit the records or return an authorization and release form for VA to attempt to obtain the records.  No response was received.  Given that the claim must be remanded for additional development, the Board finds that a second request for records should be made.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file VA treatment records, including records from the VAMC in Miami.

2. Ask the appellant to obtain the Veteran's records from Hospice by the Sea, or to submit a medical release authorizing VA to obtain the records on her behalf.  All attempts to obtain the records must be documented in the claims file.

3. After receipt of all records, ask the March 2017 VA examiner to provide an addendum opinion addressing the cause of the Veteran's death and the significance, if any, of the records from Dr. Lieber and Hospice by the Sea.  If the March 2017 VA examiner is not available, another examiner should be asked to provide an opinion as follows:

Based on the evidence of record, the consulting provider should opine whether it is at least as likely as not (a 50 % or higher probability) that the Veteran's fatal end stage dementia and/or the contributory COPD was caused by, or aggravated by, his service-connected pulmonary tuberculosis.  

The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the respiratory condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

The consulting physician must explain the rationale for all opinions. 

In formulating the opinion, the consulting physician is asked to comment upon the Veteran's amended death certificate, which reflects COPD as a significant contributory condition leading to death (but not resulting in the underlying cause of death by end state dementia).  Other pertinent records for consideration include records from Dr. Lieber, which show the Veteran was treated for respiratory complaints in the years prior to his death, and the appellant's contentions that the Veteran's service-connected pulmonary tuberculosis "created a favorable environment for other conditions" such as COPD to weaken his immune system and lead to his death.  She attributed the Veteran's sedentary lifestyle to his pulmonary tuberculosis. 

The opinion-provider should note the following guidance: A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




